NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELMER SAUL CHAVARRIA-RAMIREZ,                   No.    19-70504

                Petitioner,                     Agency No. A208-541-250

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Elmer Saul Chavarria-Ramirez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review factual findings for substantial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We

deny the petition for review.

      Substantial evidence supports the finding that Chavarria-Ramirez failed to

establish that the harm he experienced or fears in El Salvador was or would be on

account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992) (an applicant “must provide some evidence of [motive], direct or

circumstantial”); Sagaydak v. Gonzales, 405 F.3d 1035, 1042 (9th Cir. 2005) (to

establish a nexus to a political opinion ground, petitioner must show “(1) that [he]

had either an affirmative or imputed political opinion, and (2) that [he was]

targeted on account of that opinion.”).

      Substantial evidence also supports the BIA’s denial of CAT relief because

Chavarria-Ramirez failed to show it is more likely than not he will be tortured by

or with the consent or acquiescence of the government if returned to El Salvador.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      As stated in the court’s May 24, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          2